Citation Nr: 1215736	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-06 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for a prostate disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is a combat Veteran.

2.  The Veteran's current bilateral hearing loss disability is not a result of any in-service injury or event.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, in a November 2007 letter issued prior to a decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  As this letter was sent prior to the January 2008 adjudication of the claim, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  In May 2011, the Veteran was afforded a VA examination in connection with this claim.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Service Connection-Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation. Every reasonable doubt shall be resolved in favor of the Veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Hearing Loss Disability

The Veteran's service personnel records indicate that his military occupational specialty was light weapons infantryman.  On the Veteran's September 1967 service entry examination, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
4000
RIGHT
0
0
0
0
LEFT
0
0
0
0

The Veteran indicated on an October 1970 Report of Medical History that he did not experience hearing loss.

The November 1970 service separation examination report reflects pure tone thresholds, in decibels, as follows:



HERTZ

500
1000
2000
4000
RIGHT
15
10
10
15
LEFT
15
10
10
10

In March 2009, the Veteran stated that he served in combat.  He recalled being exposed to air strikes and gunfire.  He believed that he had a hearing loss disability due to his exposure to combat noises while on active duty.

On VA examination in May 2011, the Veteran reported his history of exposure to the firing of weapons without hearing protection while an infantryman serving in Vietnam.  It was noted that following service, the Veteran worked around machines for a while and then joined the Postal Service.  Pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
10
30
30
45
29
LEFT
5
15
45
40
26

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear.  The examiner opined that it was less likely than not that the Veteran's hearing loss was related to noise exposure which he experienced while on active duty.  To support her opinion, the audiologist explained that the Veteran's audiogram at separation from active duty, specifically at the 2000 and 4000 Hertz levels which were most affected by noise, were within normal limits bilaterally.  The audiologist also remarked that the Veteran was exposed to occupational noise following active duty.

The evidence of record clearly shows that the Veteran currently suffers from a bilateral hearing loss disability (see the May 2011 VA examination report).  Additionally, the uncontradicted credible evidence of record indicates that the Veteran was exposed to loud noises while on active duty through his service as an infantryman.  The Board recognizes that the Veteran has been awarded the Combat Infantryman Badge, the Bronze Star Medal with "V" device, and the Vietnam Cross of Gallantry with palm.  As the Veteran is a combat Veteran, the Board has considered 38 U.S.C.A. § 1154(b).  The Board observes in this regard that § 1154(b) does not create a presumption of service connection for any disease or injury alleged to have been incurred during combat service.  Instead, § 1154(b) eases the evidentiary burden for combat Veterans to establish that a claimed in-service disease or injury was incurred during combat service.  In other words, although the Board finds that the Veteran served in combat in Vietnam and was exposed to significant in-service acoustic trauma, and although the Board also accepts the Veteran's statements that he experienced significant in-service acoustic trauma as credible because such statements are consistent with the facts and circumstances of his Vietnam combat service, more is required in the form of competent medical and lay evidence relating his current bilateral hearing loss disability to active service before service connection for a bilateral hearing loss disability can be awarded.  Id.

The primary evidence of record which addresses any connection between the Veteran's bilateral hearing loss and his active duty appears to come from two general sources:  the Veteran, and the VA examiner.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, there is no indication that the Veteran had any medical training.  As such, his statements are considered lay evidence.  He is competent to testify as to the Veteran's difficulty hearing, as that symptom is readily identifiable through casual observation.  Further, he is competent to testify as to the Veteran's experiences being surrounded by explosions and gunfire while on active duty.

The May 2011 VA examination report was prepared by an audiologist and as such constitutes competent medical evidence.  Within the VA examination report, she listed her credentials.  The audiologist discussed the Veteran's assertions and the results of her examination of the Veteran.  Nothing within the examination report appears to be contradicted by the other medical evidence of record.  The examiner also supported the given opinion with details from the service treatment records.  

Ultimately, the Board finds that the opinion of the May 2011 VA examiner outweighs the opinion of the Veteran.  Although the Veteran has discussed his in-service experiences, he has not commented on his post-service audiological history.  Concerning the Veteran's statements, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).  Conversely, the May 2011 VA examiner was a trained audiologist.  She interviewed the Veteran, provided a full audiological examination, and specifically commented on the Veteran's in-service and post-service history.  She provided explicit reasons and support for her given medical opinion.  For these reasons, the Board finds the May 2011 VA examination report credible and of greater probative weight than the statements offered by the Veteran.

Further, the Board recognizes that although the Veteran has current hearing loss for VA purposes, the Veteran's available service medical records are negative for any pertinent complaints, symptoms, findings or diagnoses of hearing loss.  The Veteran's post-service medical records are negative for any indication of hearing loss within one year of service.  The earliest medical evidence of hearing loss is dated May 2011-nearly 41 years after the Veteran left active duty.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board does not doubt the sincerity of the Veteran's belief that he has a bilateral hearing loss disability as a result of his exposure to extreme noise during his active service.  However, as discussed above, in this particular instance, his statements are outweighed by the May 2011 VA examiner's opinion.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a bilateral hearing loss disability is denied.



REMAND

Concerning the Veteran's claim for service connection for a prostate disorder, the Board notes that the Veteran served within the Republic of Vietnam from April 1968 to April 1969.  Veterans who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).

Prostate cancer is a disease deemed associated with herbicide exposure under current VA law and shall be service-connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

The Veteran underwent VA examination in June 2011.  The examiner indicated that the Veteran previously had PSA readings of 10.60 and 13.70.  The examiner gave a diagnosis of prostate cancer.  However, the examiner then recorded that the Veteran had three or four biopsies of the prostate and had no documented history of prostate cancer or residuals of prostate cancer.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The June 2011 VA examination report is not clear.  As such, the Board finds that he should be afforded another VA examination to clarify whether or not the Veteran has prostate cancer.

Additionally, the Veteran has remarked that he has received ongoing treatment for his prostate from a private doctor-Dr. S..  However, no records from Dr. S. are of record.

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  While this case is in remand status, the RO/AMC must provide the Veteran with an authorization form to allow for the release of the records from Dr. S..

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send to the Veteran a letter requesting that the Veteran provide sufficient information to enable it to obtain any additional evidence pertinent to the matter of service connection for a prostate disorder that is not currently of record.  The RO/AMC should provide the Veteran with authorization forms for the release of any identified outstanding private treatment records (to particularly include the treatment records from Dr. S. referenced by the Veteran).  Any such records must be obtained and associated with the claims folder.  If any identified records cannot be obtained, the Veteran must be so informed and provided an opportunity to submit any copies thereof in his possession.  The RO/AMC's letter should include notice of the type of evidence needed to support the claim. 

2.  The Veteran should be afforded a VA examination to identify the Veteran's current prostate disorder(s).  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation that this record review took place should be included in the report of the examiner.  

The examiner is asked to provide a clear diagnosis of any prostate disorder identified, to include prostate cancer, if present.  After review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified prostate disorder was incurred in or aggravated beyond the normal progression of the disease by active service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should adjudicate the claim for service connection for a prostate disorder in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is denied, the RO/AMC must furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


